Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1-21 on 9/18/18 is acknowledged.  Claims 1-21 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements submitted on 12/19/18, 6/17/20, 9/25/20, and 1/14/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the common orientation (claim 7); a sealable vial having an interior well shaped to substantially match a cross-section of the handle (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language, “predetermined duration of time,” in claim 5 comprises relative terms which render the claim indefinite.  The rejected claim language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim language, “threshold speed,” in claim 6 comprises relative terms which render the claim indefinite.  The rejected claim language is not defined by the claim, the 
	Claim 7 is rejected because the scope of the claim language is unclear, specifically with regard to the common orientation. 
	Claim 21 is rejected because “a specified amount of time” is a relative term which renders the claim indefinite.  The rejected claim language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc (Sampling and Analytical Technique Considerations for Microbial Surface Swab Testing, 2015, cited in IDS) in view of Nacson et al. (“Nacson,” US Pub. No. 2007/0137319).
As to claim 1, Preprocessinc teaches a method of collecting a sample of a hazardous contaminant from a test surface, the method comprising: obtaining a collection device comprising a handle coupled to an absorbent swab material (e.g., the swabber comprises a swab bud and a handle as shown on p. 2); demarcating a test area on the test surface (e.g., defined areas of the surface on p. 1; or predefined area 
With regard to the claim language in claim 1, “wherein according to the swabbing protocol the wiping includes maintaining at least a two pound force on the absorbent swab material as it contacts the test surface,” while Preprocessinc teaches applying the same consistent pressure to the swab as it contacts the surface (e.g., step 5 of “A typical swabbing protocol” on p. 2), Preprocessinc does not specifically teach the amount of force applied on the absorbent swab material.  Nacson teaches in e.g., [0052], a sampling device 10 can include a pressure sensor to indicate when a suitable amount of pressure is used in wiping an article to obtain a sample. The pressure sensor can include a warning device 90 that alerts the operator when the operator is employing insufficient pressure or excessive pressure during wiping or swabbing of an article with the sampling device 10 to collect a sample. The warning device 90 can be any suitable output device, such as, for example, a light indicator, a LCD screen, dial, or audible signal. In one embodiment, the pressure sensor can be used to warn the operator to use greater pressure during sample collection. For example, in one embodiment, the pressure sensor can be used to warn the operator to use greater pressure when wiping or swabbing surfaces of luggage to ensure proper surface contact and an efficient collection of sample material that might be found on the surfaces of the luggage. In another embodiment, the pressure sensor can be used to warn the operator when less than 2 pounds of force is applied, less than 1 pound of force is applied, or less than 0.5 pound of force is applied with the device.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to 
As to claim 2, see Preprocessinc and Nacson above.  Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply at least a five pound force because discovering the optimum value of a result effect variable involves only routine skill in the art. 
As to claim 3, see claim 1 above regarding the at least two pound force. 
As to claim 4, see diagram on p. 2 of Preprocessinc.  First dimension of the test area may be horizontal strokes, and the second dimension of the test area are the strokes within each curve, which are perpendicular to the first dimension. 
As to claim 5, see 112 rejection above. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform the swabbing protocol for a predetermined duration of time to maintain a consistent swabbing protocol. 
As to claim 6, see 112 rejection above. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform the swabbing protocol at a particular speed to maintain a consistent swabbing protocol.
As to claim 7, see 112 rejection above. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Nacson, as applied to claim 1 above, and further in view of BD Diagnostics Catalogue (“BD,” BD Diagnostics Preanalytical Systems – Product Catalogue 2014-2015, cited in IDS).
With regard to the BD reference cited in IDS filed 12/19/18, because a majority of the reference filed by applicant was blurry, the Office applied the same reference, which was downloaded from the internet (“Second copy”).  Second copy of reference is part of this Office Action. 
As to claims 8-9, Preprocessinc does not specifically teach the collection device comprises a sealable vial having an interior well and a cap, and the claimed steps associated with the collection device.  BD teaches on p. 35, a BD ESwab Collection and Transport System, which comprises a screw-cap tube filled with liquid and one minitip flocked applicator swab.  BD teaches on p. 27 et seq., under mixing recommendation, to gently invert the tube 180 degrees and back 8-10 times.  Persons skilled in the art would essentially incorporate some form of pause between inversions.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a specific vial because by providing an effective tube for the swab would help prevent misleading results.  In addition, it would have been obvious to one having ordinary skill in the art, to perform the specific steps associated with the vial to ensure the sample on the swab is effectively released to prevent misleading results. 
.  
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Wilkins et al. (“Wilkins,” US 3841973, cited in IDS).
See Preprocessinc above. 
As to claim 11, see claim 1 above with regard to the first three steps.  Preprocessinc does not specifically teach wiping does not exceed a speed of 100 mm per second.  Wilkins teaches a motor 12 is powered from a power source comprising a battery pack 18 including two rechargeable nickel cadmium batteries which in accordance with the exemplary embodiment under consideration are of the type manufactured by the Gould Company and are rated at 10 volts D.C., 450 milliampere hours. The batteries are wired in parallel and hence provide a total capacity of 90( milliampere hours. The batteries can be held in place by a clip (not shown) secured to cart 10 by suitable means such as screws (not shown). In the exemplary embodiment being considered the 10 volts D.C. applied to motor 12 from battery pack 22 provides for a maximum drive speed of 1 inch of travel in 3.3 seconds. Lower speeds can be provided by adjusting the setting of a suitable potentiometer 58 shown in FIG. 3.  See e.g., col. 3, lines 14-30.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a specific wiping speed to maintain a consistent swabbing protocol.

As to claim 14, see claim 4 above. 
As to claim 15, see claim 7 above. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Wilkins, as applied to claim 11 above, and further in view of Nacson.
With regard to the “at least two pound force” see claim 1 above. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Wilkins, as applied to claim 11 above, and further in view of BD.
See claims 8-10 above. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of BD.
As to claim 19, while Preprocessinc teaches sealing the vial (step 7 on p. 2), Preprocessinc does not teach the sealable vial and the agitating step.  BD teaches on p. 35, a BD ESwab Collection and Transport System, which comprises a screw-cap tube filled with liquid and one minitip flocked applicator swab.  BD teaches on p. 27 et seq., under mixing recommendation, to gently invert the tube 180 degrees and back 8-10 times.  Persons skilled in the art would essentially incorporate some form of pause 
As to claim 20, see claim 17 above. 
As to claim 21, Preprocessinc does not specifically teach the claimed time of one second, however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply a specific amount of time of about one second because discovering the optimum value of a result effect variable involves only routine skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/8/21